Case 2:18-cv-00071-Z-BR Document 13 Filed 04/29/20 Pagei1of2 PagelD 50

 

U.S. DISTRICT COURT

 

 

 

 

 

NORTHERN DISTRICT OF TEXAS

 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION
APR 29 2000
SAMMY DELAO SILVAS, CLERK, U.S. DISTRICT CO
B ‘
. y Deputy
Petitioner,

Vv. 2:18-CV-71-Z-BR

LORIE DAVIS, Director,
Texas Department of Criminal Justice,
Correctional Institutions Division,

CR “Or CO? CO? GO? COR CO? U2 COD WO SOR

Respondent.

ORDER ADOPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
DENYING PETITION FOR A WRIT OF HABEAS CORPUS

Before the Court are the findings, conclusions, and recommendation of the United States
Magistrate Judge to deny Petitioner’s petition for a writ of habeas corpus. See Petition for Writ of
Habeas Corpus, filed April 9, 2018 (ECF No. 1) (“Petition”). No objections to the findings,
conclusions, and recommendation have been filed. After making an independent review of the
pleadings, files, and records in this case, the Court concludes that the findings, conclusions, and
recommendation of the Magistrate Judge are correct. It is therefore ORDERED that the findings,
conclusions, and recommendation of the Magistrate Judge are ADOPTED, and the Petition for a
Writ of Habeas Corpus is DENIED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,

and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because petitioner has failed

to make “‘a substantial showing of the denial of a constitutional right.” Slack v. McDaniel, 529 U.S.

 
 

Case 2:18-cv-00071-Z-BR Document13 Filed 04/29/20 Page 2of2 PagelD 51

473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (Sth Cir. 2011). The Court
ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and
recommendation filed in this case in support of its finding that Petitioner has failed to show that
(1) reasonable jurists would find the Court’s “assessment of the constitutional claims debatable or
wrong”; or (2) reasonable jurists would find “‘it debatable whether the petition states a valid claim
of the denial of a constitutional right” and ‘“‘debatable whether [this Court] was correct in its
procedural ruling.” Slack, 529 U.S. at 484.

If petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit
a motion to proceed in forma pauperis on appeal. See FED. R. App. P. 24(a)(1).

SO ORDERED.

April 29, 2020.

 

MATVHEW J. KACSMARYK
UNITED STATES DISTRICT JUDGE

 
